Case 1:15-cv-05814-.]PO Document 162 Filed 01/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CMG I-IOLDINGS GROUP, INC. as assignee of XA TI-IE
EXPERIENTIAL AGENCY, INC.,

Plaintiffs.
-against- Civil Action No.: 15-cv-05814-JPO
JOSEPH WAGNER, HUDSONGRAY INC.,
DARREN ANDERECK, JESSIE LOMMA, STIPULATED NOTICE OF
MICHAEL DAY, JEAN W'ILSON, ESTELLE VOLUNTARY DISMISSAL

PIZZO, STUDIO AG, LLC, REMIGIO GUDIN,
and MIXED COMPANY, INC.,

Defendants.
JOSEPH WAGNER, DARREN ANDERECK, JESSIE
LOMMA AND IEFFREY SMITH,
Third-Party Plaintiffs,
-against-

GLENN LAKEN AND ALEXIS LAKEN,

Third-Party Defendants.

 

 

Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties in the above-captioned matter
stipulate to the voluntary dismissal of all claims, counterclaims and third-party claims in this
action with prejudice and without costs or fees to either party.

Dated: Janugry , 2019

  

%/d/%é»f~~

Scott R. Matthews, Esq.
Windels Marx Lane & Mittendorf, LLP

 

 

 

Peckar a bramsort, P.c. 156 west 56“1 street

41 Ma ' on Avenue, 20th Floor New York, New York 10019

New, ork, NY 10010 Tel.: (212) 237-1025

(2_1_2§ 332-0909 Email: smuhews windelsmm.oom
kaconnor@pecklaw. com Attorneysfor Defendants and Third-Party
"'Attorneys for Plaintijj%‘ and Third-Party Plaintij§fs

Dej%ndants

(11658616;1} l

